Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 1, 2020                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  159993                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  SHERRYL ANN KELLY,                                                                                  Richard H. Bernstein
           Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 159993
                                                                   COA: 344237
                                                                   Alpena CC: 17-008015-NO
  ALAN BERNARD GROHOWSKI,
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the June 13, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 1, 2020
           a0624
                                                                              Clerk